                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

HENRY Y. LORTHE,
     Petitioner,

    v.                             Case No.: 3:01-cv-1479 (AWT)

WARDEN,
     Respondent.

      RULING ON MOTION TO DISMISS SECOND AMENDED PETITION
                   FOR WRIT OF HABEAS CORPUS

    The respondent has moved to dismiss the petitioner’s second

amended petition on the ground that the petitioner has failed to

exhaust his state court remedies for the claims stated therein.

Resp’t’s Mot. to Dismiss Second Am. Pet. [Doc.#108].   The second

amended petition states eighteen claims of ineffective

assistance of trial counsel, and the respondent contends that

none of them have been exhausted in state court.   See Second Am.

Pet. [Doc.#103] at 4-5; Mem. in Supp. of Resp’t’s Mot. to

Dismiss Second Am. Pet. for Writ of Habeas Corpus (“Resp’t

Mem.”) [Doc.#109] at 4.   The petitioner counters that the

state’s highest courts have denied him leave to file a late

appeal to exhaust his state court remedies, and therefore, he

has satisfied the exhaustion requirement.   Pet’r Obj. Mot. to

Dismiss Second Am. Pet.; Mem. in Supp. of Pet’r Mot. to Grant

Second Am. Pet. for Writ of Habeas Corpus (“Pet’r Mem.”)

[Doc.#112] at 3.   Because the court agrees that most of the

claims raised in the second amended petition remain unexhausted,
the motion to dismiss is being granted.

    I.   Procedural History

    The court incorporates the following procedural history

from the ruling on the respondent’s motion to dismiss the first

amended petition:

    On August 7, 2001, the petitioner, Henry Lorthe, filed
    a petition for writ of habeas corpus [in this court],
    pursuant to 28 U.S.C. § 2254 [Doc.#2]. On September 13,
    2001, the court ordered that the petitioner’s federal
    petition be stayed in order to permit the petitioner an
    opportunity to exhaust his state court remedies [See
    Doc.#4].   Thereafter, the petitioner filed two state
    habeas actions, but did not appeal the adverse judgment
    entered in either of them.      See Order of Dismissal
    [Doc.#12].   Therefore, on March 22, 2006, the court
    vacated its previous order staying the petition and
    issued a new order dismissing the petition with leave to
    reopen the judgment following proper exhaustion.     See
    id.

    On January 23, 2008, the court granted the petitioner’s
    motion to reopen the case after the order was issued
    with respect to his appeal from the state habeas court’s
    decision [See Doc.#17]. On June 25, 2008, following a
    motion to withdraw filed by respondent’s counsel [See
    Doc.#24] and several motions for extension of time [See
    Doc.#s 27, 29, 31], the petitioner filed [his first]
    amended petition for writ of habeas corpus [Doc.#33].
    Thereafter, the respondent filed an answer to the
    amended petition [Doc.#40], and the petitioner filed a
    supplemental memorandum in support of his amended
    petition [Doc.#47].

    Following conferences with the court, the respondent
    moved to dismiss the amended petition because the
    petitioner had still failed to exhaust his claims in
    state court [Doc.#66]. He argued that the claims raised
    in the amended federal petition were different from the
    claims exhausted in state court. See Mem. Supp. Resp’t
    Mot. Dismiss. [Doc.#67]. The court agreed and dismissed
    the petition on March 11, 2010, advising the petitioner


                                2
    to return to state court to exhaust his claims.         See
    Order Granting Resp’t Mot. Dismiss [Doc.#76].

    On December 21, 2015, after filing another state habeas
    action and an appeal, the petitioner moved to reopen the
    court’s judgment dismissing his amended federal petition
    [Doc.#78].   The court granted the petitioner’s motion
    on August 18, 2016 [Doc.#88] and issued an order for the
    respondent to show cause why the amended petition should
    not be granted [Doc.#90].

    In response, the respondent filed [another] motion to
    stay the amended petition or, alternatively, dismiss the
    petition in its entirety [Doc.#93]. He argue[d] that,
    although all of the claims in the [amended] petition
    ha[d] been raised and addressed in the state habeas
    court, the petitioner did not raise all of those claims
    in the Connecticut Appellate Court, which dismissed his
    appeal in a per curium decision. See Lorthe v. Comm’r
    of Correction, 153 Conn. App. 903 (2014).1 Thus, the
    respondent argue[d] that the remaining claims in the
    amended petition still ha[d] not been fully exhausted.
    The petitioner [did] not respond[] to the respondent’s
    motion.

Ruling on Resp’t’s Mot. to Stay or Dismiss Pet. for Writ of

Habeas Corpus (“Ruling on Mot. to Dismiss”) [Doc.#96] 1-3.        On

July 11, 2017, the court dismissed the amended petition without

prejudice because it agreed with the respondent that the claims

raised therein had not been fully exhausted.   Id. at 6-7.

Although the petitioner had raised all of his ineffective

assistance of counsel claims in a state habeas petition, he

“expressly chose to limit his appeal of the state habeas court’s

decision to only [those] claims pertaining to trial counsel’s


    1 Thereafter, the Connecticut Supreme Court denied
certification to appeal the Appellate Court’s decision. Lorthe
v. Comm’r of Correction, 321 Conn. 906, 135 A.3d 279 (2016).
                                3
performance at sentencing.”   Id. at 6.   The court ruled that the

petitioner could move to reopen the dismissal after fully

exhausting his state court remedies and include a second amended

petition stating all grounds for relief with “copies of any

state court decisions that reflect exhaustion of those grounds.”

Id. at 7-8.

    On May 18, 2018, the petitioner moved to reopen the case

[Doc.#102] and submitted the second amended petition stating

eighteen grounds of ineffective assistance of trial counsel.

The court granted the motion to reopen the case and ordered the

respondent to respond to the second amended petition.

Thereafter, on July 5, 2018, the respondent filed the instant

motion to dismiss the second amended petition.

    II.   Legal Standard

    A prerequisite to habeas corpus relief under 28 U.S.C. §

2254 is the exhaustion of available state remedies. O’Sullivan

v. Boerckel, 526 U.S. 838, 842 (1999).    The Second Circuit

requires the district court to conduct a two-part inquiry.

First, a petitioner must present the factual and legal bases of

his federal claim to the highest state court capable of

reviewing it.   Second, he must have utilized all available means

to secure appellate review of his claims. See Galdamez v. Keane,

394 F.3d 68, 73-74 (2d Cir. 2005).

    Failure to exhaust state remedies may be excused only if

                                 4
“there is no opportunity to obtain redress in state court or if

the corrective process is so clearly deficient as to render

futile any effort to obtain relief.”   Duckworth v. Serrano, 454

U.S. 1, 3 (1981) (per curiam); 28 U.S.C. § 2254(b)(1)(B).    A

petitioner may not, however, simply wait until appellate

remedies are no longer available and then argue that the claim

is exhausted.   See Galdamez, 394 F.3d at 72-74.

    In Zarvela v. Artuz, 254 F.3d 374 (2d Cir. 2001), the

Second Circuit held that a district judge, when confronted with

a “mixed petition” containing both exhausted and unexhausted

habeas claims has discretion either to dismiss the petition in

its entirety or dismiss only the unexhausted claims and stay the

balance of the petition.   In some cases, as in Zarvela, a stay

of the petition is more appropriate because “an outright

dismissal could jeopardize the timeliness of a collateral

attack.”   Id. at 380 (quoting Freeman v. Page, 208 F.3d 572, 577

(7th Cir. 2000)); see also Duncan v. Walker, 533 U.S. 167, 181

(2001) (pendency of first federal habeas petition did not toll

limitations period under 28 U.S.C. § 2244(d)(2)).   After

Zarvela, however, the United States Supreme Court held that

staying a mixed petition “decreas[es] a petitioner’s incentive

to exhaust all his claims in state court prior to filing his

federal petition.”   Rhines v. Weber, 544 U.S. 269, 277 (2005).

It permits a petitioner to delay resolution of his federal

                                 5
proceedings.   See id.   Therefore, “stay and abeyance is only

appropriate when the district court determines there was good

cause for the petitioner’s failure to exhaust his claims first

in state court.”   Id.

    III. Discussion

    In his first amended petition, the petitioner stated eight

claims of ineffective assistance of trial counsel as grounds for

relief.   Am. Pet. [Doc.#33] 26-27.   The respondent acknowledged,

and the court agreed, that the petitioner raised all of those

claims in his second state habeas petition.    See Ruling on Mot.

to Dismiss at 5; Lorthe v Comm’r of Correction, No. CV104003658

(JMN), 2013 WL 1849280 (Conn. Super. Ct. Apr. 10, 2013)

[Doc.#94-1].   However, as the court previously ruled, the

petitioner expressly limited his appeal from the ruling on that

petition to two of the ineffective assistance of counsel claims

regarding trial counsel’s performance at sentencing.    Id. at 6;

Pet’r’s Appellate Ct. Brief [Doc.#94-7] 5.

    In his effort to comply with this court’s decision

dismissing his first amended petition, the petitioner filed a

motion for leave to file a late appeal in the Connecticut

Appellate Court “to exhaust state remedies” [Doc.#112-1].    When

the Appellate Court denied the motion, the petitioner filed a

motion for review of that decision [Doc.#112-2], followed by a

motion for leave to file a late appeal in the Connecticut

                                 6
Supreme Court [Doc.#112-3].     Both motions were denied.    His

second amended petition contains essentially all of the claims

stated in the first amended petition and additional claims,

which the state habeas court addressed in its decision.2       Lorthe,

2013 WL 1849280.

     The petitioner has not complied with the court’s order that

he fully exhaust his state court remedies.     As the court noted

in its previous ruling, his failure results from his decision to

limit his appeal from the state habeas court’s decision denying

his second state petition to only those claims addressing trial

counsel’s performance at sentencing.     The state appellate

courts’ denial of his motions to file a late appeal does not

excuse that failure or exhaust the remaining claims against

trial counsel.     The petitioner did not give the state appellate

courts the opportunity to address the lower court’s decision

with respect to every claim of ineffective assistance of trial

counsel raised in the instant federal petition.     As the

respondent noted in his memorandum, the petitioner may still

file a third habeas corpus petition in state court claiming

ineffective assistance of appellate counsel, Attorney James




     2 The only claim in the second amended petition that has not
been raised previously is that “[t]rial counsel failed to file a
written submission in advance of [the] [p]etitioner’s sentence
hearing.” Second Am. Pet. at 5. The petitioner does not allege
what the “written submission” would have proven.
                                7
Vicario, for failing to raise all of the ineffective assistance

of trial counsel claims that were addressed in the second state

habeas trial and decision.     See Resp’t Mem. at 4; Anderson v.

Superintendent, No. 9:07-cv-1341 (TJM/GHL), 2010 WL 5067652, *6

(N.D.N.Y. Oct. 21, 2010).

      The court recognizes that this case has been reopened and

dismissed several times.     However, the court cannot address the

petitioner’s claims unless and until he has utilized all

available means to exhaust them. See Galdamez, 394 F.3d at 72-

74.   The petitioner’s decision to exclude all but two

ineffective assistance of trial counsel claims from his appeal

of the second state habeas court decision, Lorthe, 2013 WL

1849280, left those claims unexhausted.     Therefore, dismissal of

his second amended petition is warranted.

      IV.   Conclusion

      The respondent’s motion to dismiss the second amended

petition [Doc.#108] is hereby GRANTED.     The second amended

petition is hereby DISMISSED without prejudice.

      The Clerk is directed to enter judgment accordingly and

close this case.

      The petitioner may file a motion to reopen the case within

thirty (30) days after all claims stated in the second amended

petition have been fully exhausted.     The motion must be

accompanied by the state habeas court’s ruling on any third

                                   8
habeas petition and, if that petition is denied or dismissed,

the decisions from the Connecticut Appellate Court and

Connecticut Supreme Court on the appeal from that ruling.

    As an alternative to returning to state court, the

petitioner may, in a motion to reopen, state his intention to

proceed with his second amended petition only on the two

exhausted claims regarding trial counsel’s performance at

sentencing, specifically, his claims that trial counsel failed

to investigate and failed to present mitigating evidence.     The

petitioner is advised, however, that if he proceeds in this

manner, he will waive all other claims stated in the second

amended petition.

    It is so ordered.

    Dated this 3rd day of October 2018, at Hartford,

Connecticut.


                                    __________/s/AWT ____________
                                          Alvin W. Thompson
                                    United States District Judge




                                9
